Title: To James Madison from William C. C. Claiborne (Abstract), 1 March 1805
From: Claiborne, William C. C.
To: Madison, James


1 March 1805, New Orleans. “I received this morning a Visit from the Marquis of Casa Calvo; He came as he said to ask my advice as to the conduct he should pursue to obtain redress for the King his Master against Don Juan Ventura Morales the late Intendant who had exceeded his powers in the case of Peter Villamil, and not accounted properly for certain monies due the King from said Villamil.
“I stated to the Marquis, that the Courts of the Territory were the only Sources to which he could apply for redress and advised him to employ on this occasion some Attorney at Law. The Marquis proceeded to state (what I before suspected) that Morales was the man who prompted the opposition to me, that he was particularly intimate with Messrs. Clark Livingston and others—and that the solicitude which I had manifested during the temporary Government for Morales’s departure from the Territory had made him my implacable Enemy. My private opinion is, that Morales will ultimately settle in this Territory.
“His Wealth is abundant. It is said that he can command in cash five hundred thousand Dollars, and it is also said that several of the Speculators of this City, are in the habit of receiving money from him on Loan. The Sales he made in West Florida occasioned an intimacy between him and Daniel Clark and that intimacy still continues.”
